Case: 21-10766     Document: 00516287879         Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 20, 2022
                                  No. 21-10766                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Bank of New York Mellon Trust Company National
   Association, as Successor to JPMorgan Chase Bank, as
   Trustee for Residential Asset Securities Corporation,
   Home Equity Mortgage Asset-Backed Pass Through
   Certificates Series, 2004-KS8H, formerly known as The
   Bank of New York Trust Company, N.A.,

                                                             Plaintiff—Appellee,

                                       versus

   H. Wayne Meachum,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-2250


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10766       Document: 00516287879           Page: 2     Date Filed: 04/20/2022




          Defendant-Appellant filed this pro se appeal of the district court’s
   judgment ordering judicial foreclosure of his property. We AFFIRM.
                                 I.    Background
          On July 13, 2004, H. Wayne Meachum obtained a mortgage on his
   home and executed a Texas Home Equity Note (the “Note”) requiring
   repayment in monthly installments and a Texas Home Equity Security
   Instrument (the “Security Instrument” and collectively with the Note, the
   “Loan”) giving the lender the right to foreclose upon the property if
   Meachum defaulted. Plaintiff-Appellee Bank of New York Mellon 1
   (“BNYM”) is the current beneficiary of the Security Instrument and legal
   owner and holder of the Note.
          Meachum failed to make the October 1, 2005, payment on the Note
   and all subsequent payments. On July 15, 2020, BNYM sent Meachum the
   most recent notice of default and intent to accelerate informing him that his
   debt would be accelerated if he did not cure the default within thirty days.
   Meachum paid nothing after this notice of default. Under 12 C.F.R. §
   1026.41(a)(2), a loan servicer is required to provide a borrower periodic
   statements for each billing cycle. In accordance with that section, BNYM
   sent Meachum a monthly mortgage statement dated July 16, 2020, showing
   the payment amount required to bring the account current, which was less
   than the full amount that would be due when the loan was accelerated. The
   mortgage statement also displayed the accelerated amount, informed
   Meachum that his loan had been referred to an attorney to start foreclosure




          1
            Plaintiff-Appellee’s full name is The Bank of New York Mellon Trust Company
   National Association fka The Bank of New York Trust Company, N.A., as Successor to
   JPMorgan Chase Bank, as Trustee for Residential Asset Securities Corporation, Home
   Equity Mortgage Asset-Backed Pass Through Certificate Series, 2004-KS8.
Case: 21-10766      Document: 00516287879          Page: 3   Date Filed: 04/20/2022




                                    No. 21-10766


   proceedings, and stated that “the first notice or filing required by applicable
   law for the foreclosure process ha[d] been made.”
          On August 17, 2020, BNYM sent Meachum a notice of acceleration
   of loan maturity informing him that the full balance of the Note had been
   accelerated. On the same day, BNYM sent Meachum a monthly mortgage
   statement showing a reinstatement amount that was less than the accelerated
   amount displayed and providing the same information regarding foreclosure
   proceedings described above. Meachum remains in default to date with a
   balance owed of $794,299.53 as of January 21, 2021.
          On August 18, 2020, BNYM filed this action for judicial foreclosure
   against Meachum. On February 1, 2021, BNYM filed a motion for summary
   judgment, arguing that Meachum defaulted on the Loan and that it was
   entitled to proceed with judicial foreclosure. Meachum responded that
   BNYM had failed to satisfy the conditions precedent to acceleration and
   foreclosure because it had unilaterally rescinded its notice of acceleration by
   sending the subsequent monthly mortgage statements. The magistrate judge
   recommended granting BNYM’s motion for summary judgment. After
   conducting its own de novo review of the magistrate judge’s report, the
   district court adopted the magistrate judge’s conclusions. The district court
   granted BNYM’s motion for summary judgment and ordered judicial
   foreclosure. This appeal followed.
          The issues on appeal relate to whether BNYM abandoned
   acceleration of the Loan by sending Meachum monthly mortgage statements
   requesting a reinstatement amount that was less than the accelerated amount.
                        II.    Standard of Review
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate if
   the record evidence shows “that there is no genuine dispute as to any




                                          3
Case: 21-10766        Document: 00516287879            Page: 4   Date Filed: 04/20/2022




                                      No. 21-10766


   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a); Robinson v. Orient Marine Co., 505 F.3d 364, 366
   (5th Cir. 2007).
                              III.     Discussion
          As a preliminary matter, we address Meachum’s argument that in a
   previous case identical to this one, BNYM argued that a notice of intent to
   accept less than the full amount of the loan was a rescission of a previous
   notice of acceleration. He contends that in the instant case, BNYM advances
   the exact opposite position and is judicially estopped from doing so. BNYM
   responds that Meachum waived his judicial estoppel argument because he
   did not raise it in the district court. We agree.
          This court has held that “[a]n argument not raised before the district
   court cannot be asserted for the first time on appeal.” XL Specialty Ins. Co. v.
   Kiewit Offshore Servs., Ltd., 513 F.3d 146, 153 (5th Cir. 2008). Moreover,
   because estoppel is an affirmative defense, Meachum was required to assert
   it in his responsive pleading or answer, see Fed. R. Civ. P. 8(c)(1), yet he
   failed to do so. Accordingly, we hold that Meachum waived his judicial
   estoppel argument. U.S. for Use of Am. Bank v. C.I.T. Constr. Inc. of Tex., 944
   F.2d 253, 258 (5th Cir. 1991) (holding that the bank’s failure to raise the
   doctrine of judicial estoppel before the district court resulted in waiver of the
   issue on appeal).
          Turning to the merits, we address Meachum’s argument that BNYM
   abandoned acceleration of the Loan by sending him monthly mortgage
   statements on July 16, 2020, and August 17, 2020.
          Texas law requires a lender to provide notice of intent to accelerate
   and notice that the debt has been accelerated prior to proceeding with
   foreclosure. Ogden v. Gibraltar Sav. Ass’n, 640 S.W.2d 232, 234 (Tex. 1982).
   This court has held that even if a lender accelerates a note, the lender can
   unilaterally abandon an acceleration. See Boren v. U.S. Nat’l Bank Ass’n, 807



                                           4
Case: 21-10766      Document: 00516287879          Page: 5   Date Filed: 04/20/2022




                                    No. 21-10766


   F.3d 99, 105–06 (5th Cir. 2015); Leonard v. Ocwen Loan Servicing, L.L.C., 616
   F. App’x 677, 680 (5th Cir. 2015). When framing the issue of abandonment
   of acceleration, Texas courts refer to traditional principles of waiver. Boren,
   807 F.3d at 105. “Waiver is the intentional relinquishment of a right actually
   known, or intentional conduct inconsistent with claiming that right.” Ulico
   Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 778 (Tex. 2008). A party can
   waive a right “either expressly, through a clear repudiation of the right, or
   impliedly, through conduct inconsistent with a claim to the right.” G.T.
   Leach Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 511 (Tex. 2015).
   “Waiver by implication only occurs when conclusive evidence shows the
   party unequivocally manifests its intention to no longer assert its right.”
   Colbert v. Wells Fargo Bank, N.A., 850 F. App’x 870, 875 (5th Cir. 2021)
   (quoting Verdin v. Fed. Nat’l Mortg. Ass’n, 540 F. App’x 253, 256 (5th Cir.
   2013)).
          This court held in Colbert that a monthly statement requesting
   payment for less than the full amount of the loan did not, by itself, evidence
   a clear intent to abandon acceleration. Id. at 875. There, Wells Fargo sent the
   plaintiffs a notice of acceleration and sent them a monthly statement five days
   later requesting payment of a lesser amount. Id. This court rejected the
   plaintiffs’ argument that Wells Fargo abandoned its right of acceleration by
   sending the monthly statement. Id.
          We similarly reject Meachum’s argument here. As the magistrate
   judge observed, the monthly statements BNYM sent to Meachum stated,
   “your loan has been referred to an attorney to start foreclosure proceedings”
   and included the total payment amount required to bring the account current,
   as required under 12 C.F.R. § 1026.41(d)(8)(vi). The statements also
   displayed the accelerated amount and stated, “The first notice or filing
   required by applicable law for the foreclosure process has been made.” These




                                          5
Case: 21-10766        Document: 00516287879       Page: 6   Date Filed: 04/20/2022




                                   No. 21-10766


   statements demonstrated that BNYM was still proceeding with acceleration
   and foreclosure.
         We agree with the district court’s conclusion that BNYM did not
   “unequivocally manifest” that it no longer intended to accelerate the Loan.
   Accordingly, we affirm the district court’s holding that BNYM did not
   abandon acceleration and hold that the district court properly ordered
   foreclosure.
                             IV.    Conclusion
      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                        6